              Case 2:20-cv-00948-BNW Document 27 Filed 05/28/21 Page 1 of 3




 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada

 3 Nevada Bar No. 14853

 4 SATHYA OUM, CSBN 255431
   Special Assistant United States Attorney
 5 160 Spear Street, Suite 800
   San Francisco, California 94105
 6 Telephone: (510) 970-4846
   Facsimile: (415) 744-0134
 7 E-Mail: sathya.oum@ssa.gov

 8 Attorneys for Defendant

 9
                                   UNITED STATES DISTRICT COURT
10
                                          DISTRICT OF NEVADA
11

12   DUMONTRAE M. BUTLER,                           )
                                                    )   Case No.: 2:20-cv-00948-BNW
13          Plaintiff,                              )
                                                    )   STIPULATION TO VOLUNTARY
14                  v.                              )   REMAND PURSUANT TO SENTENCE
                                                    )   FOUR OF 42 U.S.C. § 405(g) AND TO
15   ANDREW SAUL,                                   )   ENTRY OF JUDGMENT FOR
     Commissioner of Social Security,               )   PLAINTIFF
16                                                  )
            Defendant.                              )
17                                                  )
                                                    )
18

19
            IT IS HEREBY STIPULATED by and between the parties, through their undersigned
20

21 attorneys, and with the approval of the Court, that this action be remanded for further administrative

22 action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four.
            On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for
23

24 a new decision.

25 //

26 //
             Case 2:20-cv-00948-BNW Document 27 Filed 05/28/21 Page 2 of 3




 1          The parties further request that the Clerk of the Court be directed to enter a final judgment in

 2 favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.

 3

 4 Dated: May 28, 2021                            Respectfully submitted,

 5                                                ROHLFING & KALAGIAN, LLP
 6                                                /s/ Marc V. Kalagian
                                                  MARC V. KALAGIAN
 7                                                (*as authorized via email on May 21, 2021)
                                                  Attorney for Plaintiff
 8

 9
     Dated: May 28, 2021                          Respectfully submitted,
10
                                                  CHRISTOPHER CHIOU
11                                                Acting United States Attorney
12                                                /s/ Sathya Oum
                                                  SATHYA OUM
13                                                Special Assistant United States Attorney
                                                  Attorneys for Defendant
14

15                                            ORDER
16   IT IS ORDERED that the parties' stipulation is GRANTED. This matter shall be remanded for
17   further administrative action pursuant to the Social Security Act. The Clerk of Court is directed
     to enter judgment in favor of plaintiff.        IT IS SO ORDERED:
18
     IT IS FURTHER ORDERED that the motion to remand (ECF No. 23) is DENIED as moot.
19                                            HON. BRENDA WEKSLER
                                              UNITED
                                                 IT ISSTATES MAGISTRATE JUDGE
                                                       SO ORDERED
20
                                                               DATED: 1:41 pm, June 02, 2021
21                                                          DATED: ___________________________
22

23                                                             BRENDA WEKSLER
                                                               UNITED STATES MAGISTRATE JUDGE
24

25

26                                                      2
